                  IN THE UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF TEXAS
                              LUFKIN DIVISION
IN RE:                                          *
                                                *
 JOHNNY E BARNES                                  * Case No. 19-90163
 PO BOX 523                                       * Chapter 13
 SAN AUGUSTINE, TX 75972                          *
  xxx-xx-0866                                     *
                                                  *

<Debtor>

                MOTION TO DISMISS FOR INFEASIBILITY AND SETTING HEARING

       The Trustee requests this Court to set this Motion for hearing on the 17th day of September,
2020, at 10:00 am in the UNITED STATES BANKRUPTCY COURT, 300 WILLOW SUITE 112,
BEAUMONT, TX

To the Honorable Judge of Said Court:

       Comes Now, Lloyd Kraus, Chapter 13 Trustee, and files this his Motion to Dismiss for Infeasibility
and Setting Hearing filed in the above styled case and for cause would show the following:

1.     Jurisdiction: The Court has jurisdiction over this proceeding in accordance with 28 U.S.C. §§
157 and 1334. This is a core proceeding according to 28 U.S.C. § 157(b).

2.     Dismiss Case for Infeasibility: The Trustee requests this case be dismissed pursuant to the
provisions of 11 U.S.C. § 1307(c)(1) and 11 U.S.C. § 1307(c)(6) based upon infeasibility of the confirmed
Plan as set forth below and that such infeasibility constitutes a material default of a term of the Plan and
the Trustee asserts that such dismissal is in the best interests of the Creditors.

3.    Infeasible: The Chapter 13 Plan as filed by the Debtor1 and confirmed by the Court is or has
become infeasible for one or more of the following reason(s) as checked below:

        ( )     Underfunded: The confirmed Plan is underfunded in that the sum of the plan payments
        paid and/or to be paid to the Trustee is insufficient to pay all of the claims and administrative fees
        that the Trustee must pay under the terms of the Plan..

        ( )    Certain Claims cannot be Reconciled with Plan: The following claims as set forth in
        the Plan cannot be reconciled with the actual claims as filed by the underlying creditors for the
        reasons as set forth in Schedule L of the Trustee’s Reconciliation of Claims: [List names of
        claimants from Schedule L]


1
  The use of the singular term “Debtor” in this Motion to Dismiss includes both Debtors when the case has been initiated by
the filing of a joint petition by spouses.
       ( )     Priority Claim Not in Plan: The Plan fails to provide for the full payment of the following
       priority claims pursuant to 11 U.S.C. § 1322(a)(2): [List names of priority claimants].

       ( )    506 Claim not fully provided for in the Plan (applicable only to 2006 version of TXEB
       Form Plan): The Plan fails to fully provide for the payment of the secured amount of the following
       506 claims and collateral value has not otherwise been established by agreement or Court Order:
       [List names of creditors whose secured claim amount is greater than the cram down value
       being paid in the plan]

        ( x ) No allowed claims filed for the following Claimants to be paid under the terms of the
       confirmed Plan: Aaron’s; Conn’s

       ( )    Other Grounds to dismiss the case: [List other grounds, if any, to dismiss the case]

4.   Only applies if checked off:

( x ) Dismiss Case for Failure to Make Plan Payments: The Trustee requests this case be dismissed
pursuant to the provisions of 11 U.S.C. § 1307(c)(1) based upon the failure of the Debtor to make plan
payments and the Trustee asserts that such dismissal would be in the best interests of the Creditors.

Amount of arrearage in Plan Payments: The Debtor is in arrears in the amount of $2,775.00 as of
7/23/2020 plus any additional plan payments that come due between that date and the hearing date noted
above.

Bringing Plan Payments Current Prior to the Hearing: To prevent the dismissal of this case, the
Debtor may bring the plan payments current by making payments by one of the acceptable options
as set forth on the Trustee’s website in sufficient time for the payment to post prior to the Court
hearing.2




2
 See the various payment options at the Trustee’s website at http://ch13tyler.com under the tab on
the left of the screen entitled “Debtors”.
        WHEREFORE, PREMISES CONSIDERED, the Trustee requests that this case be dismissed
based upon the grounds as set forth herein; that any funds remaining on deposit with the Trustee shall be
distributed to the Debtor upon the dismissal of this case per Viegelahn v Lopez (In re Lopez), 2018 WL
3626628 at *5-6 (5th Cir. July 31, 2018); and that the Trustee be given such other relief that the Trustee
may show himself entitled.

                                     Respectfully submitted,

                                     Lloyd Kraus, Chapter 13 Trustee


                                     /s/ Lloyd Kraus
                                     Lloyd Kraus, Chapter 13 Trustee SBN 24066773
                                     110 N. College, Suite 1200
                                     Tyler, TX 75702
                                     (903) 593-7777; FAX (903) 597-1313



                                     CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the above and foregoing Motion to Dismiss and
Setting Hearing has been served upon the following parties in interest by mailing a copy of same to them
via first class mail or electronically on 7/23/2020:


       W DAVID STEPHENS
       P O BOX 444
       LUFKIN, TX 75902

       JOHNNY E BARNES
       PO BOX 523
       SAN AUGUSTINE, TX 75972

                                     /s/ Lloyd Kraus
                                       Lloyd Kraus
